EXHIBIT 10.29

Executive Committee Perquisites

Overview

Applera recognizes the need to provide a competitive level of executive
perquisites as part of its total executive committee compensation program. These
additional benefits are intended to help attract and retain talented executives
in a competitive labor market. The methodology for setting these perquisite
levels is driven primarily by competitive practice, business necessity and
financial considerations of the company and to a lesser extent, the corporate
culture at Applera. In order to support this program, Applera has established an
executive perquisite policy.

Policy

The executive perquisites provided at Applera shall be consistent with our
overall compensation philosophy, external competitive practice and all
applicable state and federal laws.

Scope

This policy applies to members of the Executive Committee of Applera Corporation
and its affiliates.

Procedures

Periodically, executive committee perquisites will be reviewed for overall fit
within the total compensation structure and consistency with this policy. The
executive committee perquisite program will be reviewed for external
competitiveness relative to appropriate benchmark competitors, for internal
equity within the organization structure and as part of the overall executive
committee compensation program.

Executive perquisites may include some or all of the following depending on
level and is not limited to: car allowance, paid time off, executive physical
exam, financial and tax planning, excess personal liability insurance and
country club membership.

Exception Process

In certain circumstances, Applera may decide that it is in the best interests of
the company to deviate from the executive committee perquisites guidelines for
select individuals or groups of individuals. Such deviations will be formally
reviewed, approved and documented. Exceptions for Executive Committee members
(except the CEO) will be approved by the CEO. Exceptions for the CEO will be
approved by the Management Resources Committee (MRC) of the Applera Board of
Directors.

 



--------------------------------------------------------------------------------

Administration and Approval

The Management Resources Committee of the Applera Board of Directors will have
sole responsibility for reviewing and approving the executive committee
perquisite guidelines. All recommendations to the policy must be reviewed and
approved by the Management Resources Committee.

Schedule of Executive Benefits

 

Benefit

 

Executive Committee

(not including the CEO)

 

Paid Time Off

 

Discretionary, approximately 4 weeks per year

 

Physical

 

Up to $3,000 annually

 

Car Allowance

 

$15,000 annually

 

Financial Planning

 

Up to $12,000 annually

 

Club Membership

 

by exception – approved by the CEO

 

Excess Liability

 

Company paid

 

Airline Class of Service

 

First Class

 

Car Service/

Limousine

 

  Company paid

Explanation of Perquisites

Paid Time Off - As an executive, you will not accrue PTO. You will have the
flexibility of taking time off at your discretion in accordance with the
business needs of the corporation, approximately four weeks a year.

Physical - You may choose to have an annual health screening done at Applera’s
expense (up to $3,000), with a physician of your choice. Reimbursement with
proof of services or through direct billing from Doctor.

Car Allowance - Car allowance ($15,000 annually) may be offered to a Executive
Committee members with approval by the CEO

Financial Planning Services - A combined allowance for financial and tax
planning services; reimbursed with proof of services up to the maximums listed
above.

Club Membership - Executive Committee members may be eligible for reimbursement
of annual Club dues and membership fees up to $25,000. Requires approval from
the CFO and CEO.

Executive Liability Insurance - The Company provides Excess Liability Insurance
for all Corporate Officers.

Airline Class of Service - Executive Committee may travel first class on their
own authority.

 



--------------------------------------------------------------------------------

Car Service / Limousine - Executives may use Car Service / limousines for their
ground transportation needs.

NOTE: The material contained in this policy is not intended to nullify the
at-will employment relationship between Applera and its employees. Applera’s
at-will employment policy states that either the employee or Applera Corporation
may terminate the employment relationship at any time, for any reason, with or
without cause or notice.